Case 20-16125-AJC Doc8 Filed 06/04/20 Page 1 of 3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov

Original Plan

 

Amended Plan (ndicate Ist, Znd, etc. Amended, if applicable)

 

RARA BS eA Bian (ladilents la
Modified Plan Gndicate Is

 

 

 

 

DEGTOR: Miguel A. Ramos _ OFOINT DEBTOR:  PASERNOS
SSH. xxxexx- 1532 SSIRRXX-RK~
i NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

  
 

nd a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(S), 3015-10B\(2), and 3015-2. Debior{s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

 

 

To Creditors: ‘Your rights may be affected by his plan. You musi file a Gimely proof of claim in order to be paid. Your claim may
be reduced, modified or climinated.

To All Parties: ‘The plan contains no nonstandard provisions other than those set out in paragraph VILL Debtor(s) must check one
box on each line listed below m this section to state whether the plan includes any of the following:

 

 

 

 

‘The valuation of a secured claim, set out in Section 111, which may result in a my ~ og |
oy ° hes y a P"] Included @} Not included
partial payrnent or no payment at all to the secured creditor _ -
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set 1 . .
. ora P Y. BONP y y 7° [| included Not included
out in Section Hl - =
Nonstandard provisions, set out in Section VII [| facluded fm} Not included

 

 

 

Ea, PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(SY ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriovity creditors pro-rata under the plan:

I $112.00 forrmonths £ to 36):

BB. DEBTOR(S) ATTORNEY'S FEE: C|]NONE [7] PRO BONO

 

Total Fees: $4650.06 Total Paid: $1225.00 Balance Due: $3425.00

 

Payable __ 397,86 ss /month (Months 1 to 35 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$4506.00 Safe Harbor + $150.00 Cost

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation,
LEE, TREATMENT OF SECURED CLAIMS
A, SECURED CLAIMS: (g] NONE
[Retain Liens pursuant to LI] U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [] NONE
C. LIEN AVOIDANCE [i] NONE
D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[@}| NON
DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

 

re

="

["] NONE

LE-3) (rev. 10/3/17) Page lof 3

 

 
ay.

Vi.

el

ma
hom
ion

VEEL

LF-3) (rev. i

Case 20-16125-AJC Doc8 Filed 06/04/20 Page 2 of 3

Debtor(s): Miguel A. Ramos Case number:

 

IB) The debtor(s) elect to make payments directly to cach secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s) state law contract rights.

Last 4 Digits of Account No. Description of Collateral (Address. Vehicle, etc.)

 

 

 

 

 

6601 2019 Honda Accord
booaae
' Union _. . ee
Wells Fareo Bank 1998 35 W 57th St Hialeah, PL 23012 Miami-Dade County
Wells Fargo Home Morigage 8273 35 W 37th St Hialeah, PL 33012 Miami-Dade County
- Q

 

TREATMENT OF FEES AND PRIOREPTY CLAIMS [as defined in 11 U.S.C. §507 and 11 USC. § 1322(a4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(SY ATTORNEY'S FEE:
B. INTERNAL REVENUE SERVICE:

 

    

NONE
&. BOMESTIC SUPPORT OBLIGATIONIS: [BR] NONE

Db. OTHER: [i] NONE

  

TREATMENT OF UNSECORED NONPRIORITY CREDITORS
A. Pay

$2.94 /month (Months 1 to 35)

Pay —__—«$ 100.80 /month (Months 36 to 36 3}

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. ["] if checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
©. SEPARATELY CLASSIFIED: — fi] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
EXECUTORY CONTRACTS AND UNEXPURED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[| NONE
f@| Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be

terminated in rem as to the debtor(s) and in rem and in personarn as to any codebtor(s) as to these creditors/lessors, Nothing
herein is intended to terminate or abrogate the debtor(s)y state law contract rights.

    

 

Name of Creditor Collateral Acct, No. (Last 4 Digits} Assume/Reject
_ American Honda Finance 2918 Honda Civic 1892
i. ] Assume Reject

 

INCOME TAX RETURNS AND REFUNDS: [|] NONE
NON-STANDARD PLAN PROVISIONS [] NONE

BAT Page 2 of 3
Case 20-16125-AJC Doc8 Filed 06/04/20 Page 3 of 3

Debtor(s): Miguel A. Ramos Case number:

 

PROPERTY OF THE ESTATE WELL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

i declare that the foregoing chapter 13 plan is trae and correct under penalty of perjury.

 

 

 

(si Miguel A. Ramos Debtor Fune 7. 2020 Joint Debtor
‘ Date Date

Miguel A. Ramos

/SiMary Reyes
Attorney with permission to sign on Date

Debtor(s) behalf

or Debtor(s), Wf nai represented by counsel, certifies that the wording and
identical to those contained in Local Form Chapter 14 Plan and the plan

by filing this document, the Attorney for Debtor(s)
order of the provisions in this Chapter 13 plan are

contains no nonstandard provisions other than these set out in paragraph VOL

f

ad

te
°

LE-31 (rey. 10/3/17) Page ¢
